IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RICKIE FRANCES GOLDSMITH,             NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                  FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D16-996
v.

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed April 17, 2017.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Andy Thomas, Public Defender, Glen P. Gifford, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief-Criminal
Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.